DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions including claim amendments and arguments, filed on 18 December 2020, have been entered.  Claims 1-6, 8-13 and 15-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejections under 35 USC 103 made in the previous Office action are withdrawn in view of the amendments to the independent claims; specifically that the claims recite “wherein said lubricant composition exhibits a traction coefficient of less than 0.030 when measured under Stribeck conditions, at a speed of 1,000 mm/s, and at a temperature of 100°C”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over GREAVES et al (US 2015/0141308), alone or in view of da Costa (US 2010/0204075).
GREAVES et al [“GREAVES”] discloses energy efficient polyalkylene glycols and lubricant compositions comprising such energy efficient polyalkylene glycols as base oils [0001].  GREAVES discloses that ethylene oxide/propylene oxide polyalkylene glycols are typically used as the primary base oil in gear, calendar and bearing lubricants [0003].  For example, GREAVES discloses that such polyalkylene glycols are used in amounts of greater than 50% by weight, and more often at levels of greater than 95% by weight [0003].   
GREAVES discloses that the polyalkylene glycol comprises a random copolymer comprising units derived from EO (ethylene oxide) and units derived from PO (propylene oxide) initiated with polytetrahydrofuran. GREAVES discloses that friction coefficients of EO/PO polyalkylene glycols can be lowered by increasing the EO-derived content of the polyalkylene glycols [0004].  
GREAVES discloses that the polyalkylene glycols have a pour point of less than or equal to -30°C as measured using ASTM D97, and a traction value of less than 0.0165 at a contact pressure of 1.25 GPa, speed = 2 m/s, SRR of 100% and temperature of 80°C (Abstract). See also [0031]-[0032]. GREAVES also discloses lubricant compositions containing such polyalkylene 
In one embodiment, GREAVES discloses that the random EO/PO polyalkylene glycols have a viscosity at 40°C of from 61 to 75 cSt, or in the alternative, from 288 to 352 cSt, or in the alternative, from 900 to 1100 cSt [0021], the first two of which are within the claimed range of from about 20 to about 700 cSt at 40°C set forth in independent Claims 1, 19 and 20. Dependent claims 3 and 4, and independent claim 19 allows for the composition to contain polyalkylene glycols that have higher viscosities at 40°C such as up to 1,300 cSt.  
Thus the examiner is of the position that GREAVES discloses lubricant compositions that meet the limitations of independent Claim 1.  Although the viscosity at 100°C was not measured in GREAVES, the prior art teaches different ranges of the polyalkylene glycol viscosity at 40°C and it is not seen how the viscosity at 100°C for the same polyalkylene glycols result in an unobvious invention, i.e., the polyalkylene glycols have a viscosity at 100°C which simply were not measured in GREAVES.    
In regard to the dependent claims that require that the polyalkylene glycol base oil component to comprise a first polyalkylene glycol and a second polyalkylene glycol (dependent claims 3-6), and a third polyalkylene glycol, and forth polyalkylene glycol (claims 10-13) of differing viscosities, GREAVES discloses that the random polyalkylene glycols may have different amounts of ethylene oxide and propylene oxide [0034]-[0035], and different weight average molecular weights [0036]-[0038], which would result in the polyalkylene glycols having differing viscosities, ALL of which are suitable as lubricant base oils and may be used in various combinations.  

Independent Claim 19 further requires the lubricant composition to have a viscosity index of from about 170 to about 250 as measured in accordance with ASTM D2270. However, GREAVES discloses in Table 2 inventive Examples 1 and 2 which have a viscosity index of 240 and 241 which are within the claimed range.  Further, GREAVES does not disclose the addition of Group I, II, III or Group IV base oils to the polyalkylene glycol lubricant composition as recited in independent Claim 19.
Independent Claim 20 is drawn to a method of increasing the fuel efficiency of a vehicle having an axle by providing an axle lubricant comprising a polyalkylene glycol base oil.  However, as set forth above, the invention to GEAVES discloses energy efficient polyalkylene glycols and lubricant compositions comprising such energy efficient polyalkylene glycols as base oils.   
Claim Rejections - 35 USC § 103
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over GREAVES et al (US 2015/0141308) in combination with GREAVES et al (US 2013/0157909).
GREAVES is relied on as outlined above.

GREAVES ‘909 discloses lubricant compositions comprising polyalkylene glycols as the base oil that resist corrosion using conventional corrosion inhibitors [0001]. GREAVES ‘909 discloses in a first aspect of the invention provides a lubricant composition comprising a first random or block polyalkylene glycol based on ethylene oxide and propylene oxide, a second polyalkylene glycol copolymer based on propylene oxide and butylene oxide [0008], or a second polyalkylene homopolymer having propylene oxide or butylene oxide units [0022].
GREAVES ‘909 sets forth SYNALOX ® 100-D 45 which is a diol started propylene oxide homopolymer with a molecular weight of 1000 g/mole in [0049].
Thus having the prior art references before the inventors at the time the invention was made it would have been obvious to have used a homopolymer of propylene oxide as taught in GREAVES ‘909 together with the polyalkylene glycol in the compositions taught in GREAVES if so desired. Both of the GREAVES references disclose lubricating oil compositions comprising mixtures of polyalkylene glycols as the base oil.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
January 15, 2021